Title: To James Madison from James Monroe, 11 June 1803
From: Monroe, James
To: Madison, James


Dear Sir
Paris June 11. 1803.
I forward the inclosed to Havre in the hope it may find Mr. Jay there & be conveyed with our other dispatches by him. I shall now decide in a few days on the question relative to my trip to Spn. & inform you of it by the first opportunity. I shall certainly not go unless I find I may with safety as to things here & with some hope of advantage there. The French are in complete possession of Hanover by capitulation. A son of the King of Engld. who was there it is thought has got out of the way. Yr. friend & servant
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, France, vol. 8A).



   
   Enclosure not identified, but it may have been Monroe’s private letter to JM of 8 June 1803.



   
   George III’s son Adolphus, the duke of Cambridge, had been sent to Hanover to command its defense against the French (Annual Register for 1803The Annual Register, or A View of the History, Politics, and Literature, for the Year 1803 (London, 1805)., pp. 283–87).


